Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6, 11, 12, 14, 16, 21, 24-27, 31, 33, 36, 44 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11, 12, 14, 16, 21, 24-27, 33, 36, 44 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hendron (US 2010/0289899), in view of Ellenby (US 6,278,461), in view of DeLuca (US 6,559,813) in view of Yamamoto (US 6,377,277).

As to claim 1, Hendron (Figs. 1, 3, 5, 6) teaches a method comprising:
at an electronic device with a display (108), and an image sensor (106): 
identifying an obstructed area (Area corresponding to “2” behind the obstruction 104) of the physical setting, wherein the obstructed area is not depicted in the image data [0021].

However, Hendron does not teach two image sensors.
On the other hand, Ellenby (Figs. 1-5) teaches presenting, on the display (E.g. HUD) [Col. 2, Lines 4-8], first content representing a standard view of a physical setting depicted in image data generated by the image sensor (Regular view from camera 4); 
identifying an obstructed area and an unobstructed area of the physical setting in the standard view (Obstructed area for 31 and unobstructed area 32), wherein the obstructed area is not depicted in a subset of the image data (Not depicted as shown from the view of 4 in Fig. 3);
obtaining externally-sourced image data from a second image sensor (3), wherein at least a portion of the externally-sourced image data comprises an unobstructed view of the obstructed area (3 receives an unobstructed view of 31 shown in Fig. 2);
forming second content (Content shown in Fig. 4) representing the enriched view of the physical setting by applying an enrichment effect (By removing obstruction 42 in the modified image shown in Fig. 4), wherein the enrichment effect: 
alters or supplements a subset of the image data associated with the obstructed area with the externally-sourced image data (E.g. from 3) depicting the obstructed area of the physical setting (Shown in Fig. 3); and 
presenting, on the display, the second content representing the enriched view of the physical setting (Displaying the augmented image shown in Fig. 4).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the two image sensors of Ellenby with the obstruction detection of Hendron because the combination would allow for display of both the obstruction and image beyond the obstruction in the same, combined image, providing the user with greater visibility. 

However, Hendron and Ellenby do not teach selecting an object on the screen.
On the other hand, DeLuca (Figs. 9, 10) teaches an input device (Touch screen on the display),
while presenting the first content, detecting an interaction with the input device indicative of a request to present an enriched view of the physical setting (The user can select an object on the display to initiate a modified view) [Col. 8, Lines 44-67; Col. 9, Lines 1-8].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the selective touch input of DeLuca with the image transparency interface of Hendron, as modified by Ellenby, because the combination would allow for selective enrichment of the displayed image by the user, increasing the user’s control over the display system.

However, Hendron, Ellenby and DeLuca do not teach wherein the enrichment effect: alters or supplements the subset of the image data associated with the unobstructed area with visibility reduction content. 
On the other hand, Yamamoto (Figs. 4, 5) teaches wherein the enrichment effect: alters or supplements the subset of the image data associated with the unobstructed area with visibility reduction content (Fig. 5C depicts an enriched image where the subject R is shown through the obstacle O. In displaying the enriched image to the user, the image is modified such that the obstacle O undergoes “mesh processing”, which modifies the texture of the obstacle and reduces its visibility) (col. 13, ll. 47-58).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the mesh processing of Yamamoto with the virtual image processing of Hendron, as modified by Ellenby and DeLuca, because the combination would increase the visibility of the augmented image. 

As to claim 11, Hendron, Ellenby, DeLuca, and Yamamoto teach the elements of claim 1 above.
Hendron also teaches identifying an object in the physical setting (E.g. the obstruction 104); Preliminary Amendment
forming second content representing the enriched view of the physical setting by applying an enrichment effect (E.g. making the obstruction 104), wherein the enrichment effect alters or supplements the image data generated by the image sensor based on the object [0021-0022].

As to claim 21, Hendron, Ellenby, DeLuca, and Yamamoto teach the elements of claim 1 above.
Hendron also teaches at least one processor (200); and 
a computer-readable storage medium comprising instructions that upon execution by the at least one processor cause the system to perform operations [0023].

As to claim 2, Hendron teaches the limitations of claim 1 above.
However, Hendron does not teach two image sensors.
On the other hand, Ellenby teaches the externally-sourced image data is obtained from a remote image source (Camera 3) having an unobstructed view of the obstructed area (Shown in Fig. 2).

As to claim 3, Hendron teaches the limitations of claim 1 above.
However, Hendron does not teach two image sensors.
On the other hand, Ellenby teaches wherein the externally-sourced image data is obtained at a same time that the image data is obtained [Col. 2, Lines 63-67].

As to claim 4, Hendron teaches the limitations of claim 1 above.
However, Hendron does not teach two image sensors.
On the other hand, Ellenby teaches wherein the externally-sourced image data is obtained by:
generating a mosaic view of the obstructed area using data obtained from a plurality of remote image sources having partially overlapping views of the physical setting (Constructing a combined image using an array of individual cameras) [Col. 5, Lines 60-67; Col. 6, Lines 1-25]; and Docket No. 097425-00177US P37554US1
selecting a subset of the mosaic view that corresponds to a vantage point of the electronic device [Col. 5, Lines 60-67; Col. 6, Lines 1-25].

As to claim 5, Hendron teaches the limitations of claim 1 above.
However, Hendron does not teach two image sensors.
On the other hand, Ellenby teaches wherein the second image sensor is one of a plurality of remote image sources [Col. 5, Lines 60-67; Col. 6, Lines 1-25], and wherein the externally-sourced image data is obtained by:
constructing a three-dimensional model of the obstructed area using data obtained from the plurality of remote image sources that each have at least a partially unobstructed view of the obstructed area (Generating a virtual image of the scene using the data from multiple cameras) [Col. 5, Lines 60-67; Col. 6, Lines 1-25]; and 
generating a device vantage point view of the obstructed area using the three-dimensional model [Col. 5, Lines 60-67; Col. 6, Lines 1-25].

As to claim 6, Hendron teaches detecting a subsequent interaction with the input device indicative of a subsequent request to present an expanded view of the obstructed area (E.g. a user input to zoom in on the image).
However, Hendron does not teach two image sensors.
On the other hand, Ellenby teaches obtaininq externally-sourced imaqe data from a third image sensor, wherein at least a portion of the externally-sourced imaqe data comprises an unobstructed view of the obstructed area (Utilizing another vision system to capture additional portions of a scene) [Col. 5, Lines 60-67; Col. 6, Lines 1-25]; 
forming third content representing the expanded view of the obstructed area by applying a further enrichment effect to the externally-sourced image data (By utilizing additional vision systems to create a modified image); and 
presenting, on the display (E.g. HUD), the third content representing the expanded view of the obstructed area [Col. 2, Lines 4-8].

As to claims 12, 25, Hendron teaches wherein applying the enrichment effect comprises:
identifying an additional subset of the image data that corresponds to the object (E.g. a user input to zoom in on the image); and
forming an enriched view of the object by applying the enrichment effect to the additional subset of the image data (By applying a zoom function to create a modified image), wherein 
forming the enriched view of the object comprises: forming an expanded view of the object by increasing a quantity of pixels in the display that are occupied by the additional subset of the image data (E.g. a zoom function); and 
forming the second content representing the enriched view of the physical setting based on the enriched view of the object [0037].

As to claim 14, Hendron teaches wherein the expanded view of the object is obtained by oversampling the additional subset of the image data or performing an optical zoom [0036].

As to claims 16, 26, Hendron teaches wherein applying the enrichment effect comprises:
forming a compressed view of the physical setting surrounding the object by decreasing a quantity of pixels that are occupied by the image data that is excluded from the additional subset of the image data, wherein the compressed view of the physical setting surrounding the object is obtained by warping the image data that is excluded from the additional subset of the image data (This function is performed through a zoom function by zooming into a desired portion of a frame and excluding portions that do not fit within the zoomed area).

As to claim 24, Hendron, Ellenby, DeLuca, and Yamamoto teach the elements of claims 1 and 11 above.

As to claim 27, Hendron, Ellenby, DeLuca, and Yamamoto teach the elements of claims 1, 2 and 4 above.

As to claim 33, Hendron teaches superimposing virtual image data corresponding to a virtual object over a region that corresponds to an object in the physical setting, wherein the input device is configured to transition between different versions of the virtual object based on movement of the input device (A virtual object can be generated based on the views of multiple cameras and the user can zoom in/out of the virtual image) [0025, 0037].

As to claim 36, Hendron teaches wherein the virtual object includes a plurality of layers (E.g. texture mapping algorithm that results in overlays on the captured image), and wherein the input device is configured to transition between each of the plurality of layers based on movement of the input device (E.g. when the user rotates the virtual image, the display transitions between the different texture maps) [0037].

As to claim 44, Hendron teaches wherein the electronic device is a head-mounted device (HMD) and the input device is a hardware input device disposed on an outward facing surface or an exterior surface of the HMD [0040].

Claim(s) 31 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hendron (US 2010/0289899), in view of Ellenby (US 6,278,461), in view of DeLuca (US 6,559,813), in view of Yamamoto (US 6,377,277), in view of Bobrow (US 2010/0118049).

As to claim 31, Hendron, Ellenby, DeLuca, and Yamamoto teach the elements of claim 21 above.
However, Hendron, Ellenby, DeLuca, and Yamamoto do not teach a hyperspectral view of the physical setting.
On the other hand, Bobrow teaches overlaying at least a region of the display with non-visible wavelength image data to present a hyperspectral view of the physical setting (A camera can include infrared, etc. sensors that capture elements that can be displayed as hyperspectral images on the display) [0054-0055].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the hyperspectral camera of Bobrow with the camera view of Hendron, as modified by Ellenby, DeLuca and Yamamoto, because the combination would allow for the display of additional non-visible components, increasing the safety of the overall system. 

Response to Arguments
Applicant's arguments with respect to claims 1, 11, 21 have been considered but are moot in view of the new ground(s) of rejection based on the reference Yamamoto. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691